NO. 4-07-0945               Filed 3/28/08

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                          FOURTH DISTRICT

In re: T.P., Q.P., and A.P., Minors,      )   Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,      )   Circuit Court of
          Petitioner-Appellee,            )   Champaign County
          v.                              )   No. 06JA43
DANNELLE PASLEY,                          )
          Respondent-Appellant.           )   Honorable
                                          )   John R. Kennedy,
                                          )   Judge Presiding.
_________________________________________________________________

          JUSTICE KNECHT delivered the opinion of the court:

          In December 2007, the trial court found respondent

mother, Dannelle Pasley, to be an unfit parent and ruled it was

in the best interest of T.P., A.P., and Q.P. to terminate

Dannelle(3) their environment was injurious to their welfare when they

resided with Dannelle and/or Michael Pasley because their

environment exposed them to substance abuse.   That same day, the

trial court found the minors to be neglected due to all three

grounds alleged.   On August 9, 2006, the minors were made wards

of the court and placed in the custody and guardianship of the

Illinois Department of Children and Family Services.

          On June 1, 2007, the State sought to terminate parental

rights as to all three minors.    The petition alleged Dannelle was

unfit because (1) she failed to make reasonable efforts to

correct the conditions that were the basis for the removal of the

minors from her; (2) she failed to make reasonable progress

toward the return of the minors within the initial nine-month

period following the adjudication of neglect; and (3) she failed

to maintain a reasonable degree of interest, concern, or

responsibility as the welfare of the minors.

          On August 23, 2007, the trial court found Dannelle

unfit on all three grounds alleged in the petition to terminate

parental rights.   On December 11, 2007, Dannelle            On appeal, Dannelle contends the trial court erred when

it changed the permanency goal of the minors to adoption without

first consulting with the minor children as required by section

2-28(2) of the Act.

            Section 2-28(2) covers court review of custody or

guardianship placements of minors subject to the Act.      At such

permanency hearings, the trial court determines the future status

of the minors.    The Act provides, in pertinent part:

                 "The court shall set a permanency goal

            that is in the best interest of the child.

            In determining that goal, the court shall

            consult with the minor in an age-appropriate

            manner regarding the proposed permanency or

            transition plan for the minor."   Pub. Act 95-

            10, §10 (eff. June 30, 2007) (2007 Ill.

            Legis. Serv. 70, 81 (West)), amending 705

            ILCS 405/2-28(2) (West 2006).

The requirement a trial court consult with a minor regarding a

change in permanency status was added by amendment effective June

30, 2007.

            The trial court in this case did not consult with the

minor children prior to changing their permanency goal to

adoption.

            While section 2-28(2) requires consultation with the


                                - 3 -
minors involved before changing their permanency status, this

consultation is to be conducted in "an age-appropriate manner."

In this case, at the time of best-interest hearing at which the

trial court set a permanency goal of adoption for the children,

following termination of Dannelle